Exhibit 10.2

CONSULTING AGREEMENT

CONSULTING AGREEMENT (this “Agreement”) dated as of March 31, 2012 between Real
Goods Solar, Inc., a Colorado corporation (the “Company”), and Erik Zech, an
individual (the “Consultant”).

WHEREAS Consultant and the Company wish to enter into this Agreement whereby
Consultant will provide certain consulting services to the Company.

NOW, THEREFORE, in consideration of the mutual undertakings contained herein,
the parties agree as follows:

ARTICLE 1 ENGAGEMENT OF CONSULTANT

1.1 Engagement.

(a) From and after May 5, 2012 (the “Effective Date”), the Company hereby
engages Consultant to, and Consultant hereby agrees to render at the request of
the Company, from time to time, independent advisory and consulting services
related to the services he provided the Company as an employee and officer (the
“Services”).

(b) The officers of the Company will provide Consultant with the necessary
direction and information to complete the Services and Consultant hereby agrees
to perform the Services pursuant to such direction.

(c) Consultant further agrees to render the Services conscientiously and to
devote Consultant’s reasonable efforts and abilities thereto, at such time
during the term hereof and in such reasonable manner as the Company and
Consultant shall mutually agree, it being acknowledged that the Services shall
be on a non-exclusive basis and that Consultant shall devote approximately 5
hours a week to the Services throughout the Term of this Agreement.

1.2 Compensation. In consideration for the Services to be provided hereunder,
the Company shall pay Consultant the same wage that he received at the time his
employment with the Company was terminated, to be paid in accordance with the
Company’s customary payroll practices. In addition, during the Term the
Consultant will receive the same employee benefits that he received as an
employee of the Company at the same cost as he was charged when he was an
employee.

1.3 Expenses. It is not expected that Consultant shall be incurring any expenses
as a result of the delivery of the Services as the Consultant and Company agree
that most of the Services shall be delivered by phone, fax or email. The Company
will pay any pre-approved out-of-pocket expenses incurred by Consultant.

1.4 Term; Termination. The term (the “Term”) of this Agreement shall commence
effective as of the Effective Date and expire on the fifth month anniversary of
such date; provided, however, that the Company may terminate this Agreement upon
written notice to Consultant for “Cause” (as hereinafter defined), in which case
the Company will immediately cease payment of the Consulting Fee and Consultant
will only be entitled to receive the benefits recited above for the remainder of
the original term. “Cause” shall mean Consultant substantially refusing to
cooperate with the Company in the delivery of the Services.



--------------------------------------------------------------------------------

1.5 Independent Contractor. It is expressly agreed that Consultant is an
independent contractor and not an employee, agent, joint venturer or partner of
the Company with respect to the performance of the Services. All of Consultant’s
activities will be at his own risk and liability, and Consultant shall not be
entitled to worker’s compensation or professional liability insurance protection
from the Company. Consultant shall have no right or authority to assume or
create any obligations of any kind or to make representations or warranties on
behalf of the Company, whether express or implied, or to bind Company in any
respect whatsoever. The Company shall not be required to maintain an office for
Consultant in the Company’s offices.

1.6 Non-Exclusive Relationship. During the Term of this Agreement, the parties
specifically acknowledge and agree that Consultant is not required to devote his
full time and energies to rendering the Services, but shall devote such efforts
to the Company as Consultant reasonably deems necessary to render the Services
consistent with Section 1.1. Consultant may represent, perform services for, or
be employed by any additional clients, persons or companies or invest in any
business of any type or description. The Company hereby acknowledges and agrees
that it shall have no interest in the product of any endeavor that is not
undertaken by Consultant pursuant to this Agreement.

ARTICLE 2 GENERAL PROVISIONS

2.1 Notices. All notices or other communications to be given or delivered under
or by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given when delivered personally, one business day following
when sent via a nationally recognized overnight courier, or when sent via
facsimile confirmed in writing to the recipient. Such notices and other
communications will be sent to the addresses indicated below:

To the Company:

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, CO 80027

Attn: John Jackson

To Consultant:

at the address set forth on the Company’s records

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

2.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

2.3 Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

2



--------------------------------------------------------------------------------

2.4 Nonassignability. This Agreement and all rights, liabilities and obligations
hereunder shall be binding upon and inure to the benefit of each party’s
successors, but Consultant shall not assign, transfer or subcontract this
Agreement or any of its obligations hereunder without express, prior written
consent of the Company, which consent may be given or withheld in the Company’s
sole discretion.

2.5 Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Consultant.

2.6 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Colorado.

2.7 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

2.8 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or of any term or provision hereof.

2.9 Attorneys’ Fees and Costs. If any litigation or arbitration shall occur
between Consultant and the Company, which litigation arises out of or as a
result of this Agreement or the acts of the parties hereto pursuant to this
Agreement, or which seeks an interpretation or enforcement of this Agreement,
the prevailing party shall be entitled to recover all costs and expenses of such
litigation, including reasonable attorneys’ fees and costs.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

REAL GOODS SOLAR, INC. By:  

/s/ John Jackson

Name: John Jackson Title: VP

/s/ Erik Zech

Erik Zech

 

4